Title: From John Adams to Benjamin Waterhouse, 19 September 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy September 19. 1805

After receiving so many trifles you will not be surprised at another. I wish you to tell me whether the Barilla is the same with the Kali or Soda!
In the first Volume of the Supplement to the American Encyclopedia, p. 8 I find an Article
British Barilla is the name given by Mr. James King of Newcastle upon Tyne, to a material invented by him, to Supply the place of Spanish Barilla in the making of Crown Window Glass, broad Window glass, and glass Bottles, as also in the manufacturing of Soap and Alum. For these purposes he affirmed that it answered much better than any other material then in use; and in consequence of that affirmation he obtained a Patent for his Invention dated March 4. 1780.
Though we can hardly allow to this invention all the merit claimed for it by its fond author, yet, as it may be of use to different Manufactures, We Shall lay before our Readers his Method of making the British Barilla. It is as follows: Take a certain quantity of Ashes obtained by burning the Cappings or branches of Oaks Ash, Oak, Beech, Elm, Alder, or any other kind of green Wood or bramble: Take an equal quantity of Ashes obtained by burning the green Vegetables known by the name of fern, brecon, bean and pea: Straw, whins, common field and high Way  Thistles, the stalks of Rape or Mustard  Seed, or the bent or rushes that grow by the Sea Shore. Though We know not in what qualities the Ashes obtained from the former Substances, differ from those obtained from the latter, the Author, as if the difference was very great, directs these equal quantities to be mixed together, Sifted this mixture in a fine Sieve, and laid upon a boarded floor, where a quantity of Soapers Waste Ashes, equal to the whole compound mass, is to be added to it, and well mixed with it, by means of a Shovel or other instrument. To this mixture of Vegetable Ashes and Soapers waste ashes is to be added a quantity of fire quicklime, in the proportion of one hundred Weight to twelve hundred of the blended Ashes, and the Lime and Ashes are to be well mixed together. After this the whole is to be put into an Iron pan, into which is to be poured a quantity of Sea Water, Sufficient, Says the Author, to dissolve the ashes and lime; and the whole is to be stirred with an iron rake til it incorporate. This being done, a coal fire is to be lighted up, under the pan, and kept burning for two nights days and two nights without intermission, additional quantities of Sea Water being constantly supplied to impregnate the materials with Saline matter sufficient for calcination in a reverberating furnace or calcar. In this Calcar the Saline mass, which was boiled in the pan is by intense heat to be dissolved, and kept in a State of fusion for the space of an hour; during which time the volatile part flies off and leaves remaining a fixed Alkaline Salt, which, cooled in iron pans, is the British Barilla, and has the appearance of Spanish Barilla.
May it not be a question whether, the lucrative monopolies called Patents, have done more hurt than good? All the Proprietors would be up in arms at such a question, and I wish not to stirr it: But his British Barilla brings to my Mind the British Wines a mixture of all sorts of druggs, and to me both unwholesome and disagreeable. It brings to my Mind also the broth of the Weiand Sisters. It is too like quackery if not conjuration. It may however for any thing I know be usefull: But I wish that you and your Pupills may find in this Country the genuine Barilla and Kali of Spain and of Nature.
I am as of old yours
J. Adams